I dissent.
The sole ground of respondent's defense is that she attempted to redeem from a sheriff's sale, by making to the purchaser an indefinite offer to pay the amount required for redemption, but that the plaintiff by his conduct prevented her from redeeming, by failing to give her information concerning the actual amount necessary to make such redemption. The evidence absolutely fails to show that any stated sum of money was ever tendered to the purchaser. The sale was a matter of record. The sheriff's return was on file. The amount required to redeem was merely a matter of computation from the figures in the record. The amount so ascertained could have been tendered. Then it would have been the duty of the purchaser to accept the amount offered, or else to state to the party offering to redeem, any facts showing that the amount offered was not sufficient.
But until an actual tender made, of some definite sum, the purchaser was not under obligation to act in the matter. He did not mislead respondent at all. He simply stood upon his rights. This he was entitled to do. The fact that the plaintiff might have been, or should have been, more kind and considerate in dealing with the defendant because she was losing her property, or more chivalrous toward her because she was a woman, does not affect the merits of the case. The law does not yet impose penalties for failure to observe any fixed standard of those moral and social virtues.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 1, 1927. *Page 551